DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 10/01/18. By virtue of this amendment, claims 1-8 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2018 and 4/20/2021 are in  compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Kirmani et al (US Patent No: 9,235,899).
Regarding claim 1, Kirmani et al obviously disclose or capable of performing that, a system for detecting a luminaire height (see figures 5, 8-10, 16A-16D and 21-25, camera(118) and camera pose estimator (932), col.31, lines 65-67 to col.32, lines 1-44) comprising: an infrared recording component (camera (118) and captures images (872)) configured to capture a plurality of infrared images; a depth recording component (depth maps (876) and depth mapping modules (878))configured to capture a 
Regarding claim 2, Kirmani et at disclose, wherein the infrared recording (872) and the depth recording component (876) are synchronized to capture their respective images simultaneously or the respective images are captured at a rate independent of each other. Figures 8-9.
Regarding claim 3, Kirmani et al disclose further comprising a memory (database (870)) that stores the plurality of the depth images and the plurality of the infrared images. Figures 8-9.
Regarding claim 4, Kirmani et al disclose, wherein the correlation is based on one of timestamps or GPS coordinates. Col.27, lines 64-67 to col.28, lines 1-16.
Regarding claim 5, Kirmani et disclose further comprising: a further depth recording component (depth maps(876))configured to capture a further plurality of depth images.
Regarding claim 6, Kirmani et al disclose wherein the processor determines the height of the luminaire based on a measured-out ceiling grid that is generated based from at least one of the plurality of depth images or of the further plurality of depth images. Figures 8-9.
Regarding claim 7, Kirmani et al obviously disclose or capable of performing that, a system for collecting luminaire information(856)(figures 8-9), comprising: a vehicle(figure 5, col.23, lines 5-15); a first data collection apparatus that collects infrared image data related a plurality of luminaires(figure 8-9, illuminators(856)), wherein the infrared data collection apparatus is mounted on or within the motor vehicle; a second data collection apparatus(database(870) which includes (captures image(872) and depth maps(876)) that collects depth image data related the plurality of luminaires(856), wherein the 
Regarding claim 8, Kirmani et al obviously disclose or capable of performing that, further comprising: a GPS component configured to record a GPS location of the infrared image and depth image data collected. Col.27, lines 64-67 to col.28, lines 1-16.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
 
/Minh D A/
Primary Examiner
Art Unit 2844